Citation Nr: 1342890	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  08-14 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for a skin condition to include bacterial folliculitis and hidradenitis, to include as secondary to the service-connected atypical psychosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been reviewed and associated with the claims file.  In January 2010 the Board remanded the issues for further development.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As for the Veteran's skin condition, the March 2010 VA examination is inadequate as the examiner did not discuss whether the Veteran's skin condition was related to his claimed in-service asbestos exposure aboard a ship nor did the examiner address whether the Veteran's skin condition was aggravated by the medications prescribed for his service-connected atypical psychosis.  As for the Veteran's headaches, the March 2010 VA examination is not adequate as the examiner in the rationale did not address the lay statements of ongoing headaches since service and appeared to require medical documentation of ongoing treatment for headaches.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the March 2010 VA examination.  If this examiner is unavailable another appropriate examiner should be requested to provide the opinion.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following questions: 

a.) Is it at least as likely as not (50 percent probability or more) that any skin condition had its onset during service or was caused by an incident noted in service?  See October 2009 Board hearing transcript for Veteran's testimony that he had breakouts during service on his arms.  The examiner is asked to comment on the Veteran's contention that his skin itched during service after he was exposed to asbestos aboard a ship and an unclean environment.  See March 2009 Decision Review Officer hearing transcript.

b.) Is it at least as likely as not (50 percent probability or more) that the Veteran's skin condition was aggravated by his service-connected atypical psychosis or the medication prescribed for the atypical psychosis, to specifically include the Veteran's use of Thioridazine.  See October 2009 Board hearing transcript.  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the disease, and if so the examiner should identify the degree of increase in severity due to natural progression.  

c.) Is it at least as likely as not (50 percent probability or more) that the Veteran's headache condition had its onset during service or was caused by an incident noted in service?  The examiner is asked to comment on the Veteran's report that he fell and hit his head during service playing basketball and has had headaches since service.  See e.g. October 2009 Board hearing transcript, April 2007 VA treatment record.   The examiner should address an April 1977 service treatment record documenting headaches associated with motion sickness.  The examiner also should consider a statement received in September 2011 from the Veteran's fellow service buddy asserting that the Veteran experienced severe headaches during service in 1978 while he was with him at a medical hold compound.  

d.) Is it at least as likely as not (50 percent probability or more) that the Veteran's headaches were caused or aggravated by the medication prescribed for his service-connected atypical psychosis, right knee disability, and residuals of fracture of the second metacarpal.  See September 2005 claim.  The examiner is asked to comment on whether some of the increase in severity is due to natural progress of the disease, and if so the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

The examiner must provide reasons for each opinion given.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  In adjudicating each claim for service connection, all applicable theories of entitlement to service connection should be considered, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


